The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 642 (AC 10587), is granted, limited to the following issues:
“1. Did the Appellate Court correctly decide that the defendant’s right to confrontation was not violated when the trial court refused to admit evidence of the complainant’s prior sexual conduct?
“2. Did the Appellate Court correctly decide that evidence of the complainant’s prior sexual behavior was not admissible to show a pattern of conduct of a particular mode of consensual sexual relationships within family settings?
“3. Did the Appellate Court correctly examine the record and determine that the testimony of Dr. Horowitz was not evidence of child sexual abuse accommodation syndrome that was being offered to identify the complainant as suffering from child sexual abuse accommodation syndrome, to bolster the credibility of the complainant, to identify the defendant as fitting a particular criminal profile, and as evidence of prior uncharged crimes?
“4. Did the Appellate Court correctly decline to address the issue of whether the prior sexual conduct of the complainant should have been admitted to show *907that the defendant was not the source of the complainant’s psychological disease, i.e., child sexual abuse accommodation syndrome?”
Decided February 18, 1993
The Supreme Court docket number is SC 14692.
Lawrence S. Dressier and W. Paul Flynn, in support of the petition.
John A. East III, deputy assistant state’s attorney, in opposition.